Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending and an amendment to the claims filed on 07/31/2020 is acknowledged.  
Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2020 was filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 USC 103 as being obvious over Varanasi et al. (US2017/0135340A1, IDS of 08/01/2019 in a parent application no. 16/351403) in view of Schlenoff (WO2011/022524A1, IDS of 08/01/2019 in a parent application no. 16/351403). 
Specifically, claims 1 and 3-20 are obvious over Varanasi in view of Schlenoff; and
Claim 2 is obvious over Varanasi.   

Applicant claims including the below claims 1 and 2 filed 07/31/2020:

    PNG
    media_image1.png
    554
    1192
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    514
    1194
    media_image2.png
    Greyscale


For examination purpose 
Each of claims 1 and 2 recite “the product is formed by removing a first polyelectrolyte and a second polyelectrolyte from a mixture carrier fluid, the mixture carrier fluid is formed from a first carrier fluid comprising a first polyelectrolyte and a second carrier fluid comprising a second polyelectrolyte”, all of which are product by process limitations. However, those limiations are not seen as structurally limiting the instant article because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Accordingly, in the instant case, claims 1 and 2 are interpreted as follows: 

Claim 2 recites “An article comprising a product disposed on a surface, wherein the product comprises a first polyelectrolyte and a second polyelectrolyte which are removed from a mixture carrier fluid and thus, the mixture carrier fluid would not be present on the product surface and wherein the mixture carrier fluid has a turbidity of greater than or equal to 10 NTU and a viscosity of less than or equal to 1 Pa*s”.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Varnashi teaches systems and methods for surface retention of fluids (title); the systems and method are useful in various application including agriculture, and the methods result in the formation of reaction products on a plant surface (abstract) wherein the surface has a certain roughness at the micro or nanoscale ([0135]) which may overlap the instant range of 20nm to 10 microns (instant claim 20, in part); the method comprising spraying a first composition comprising a first polyelectrolyte  and a carrier fluid and a second composition comprising a second polyelectrolyte and a carrier fluid on a substrate such that a layer comprising the first polyelectrolyte and the second polyelectrolyte is deposited on a surface of the substrate with simultaneously or sequentially without retaining fluid on the surface (Fig. 1C, [0064], [0073], claims 1-2, 4, and 53-54 of prior art) where Fig. 1C has no fluid on the surface but reaction product of first/second electrolytes, [0064] teaches a fluid (e.g., carrier fluid) may be retained on the surface after deposition and/or formation of the reaction product that otherwise would not have been retained on the surface prior to deposition and/or formation of the reaction product, and [0073] teaches deposition may occur by any means such as evaporation of a carrier fluid ([0073]); and the reaction product may form due to an interaction between the first composition and the second composition, or between the first species and the second species, and in some embodiments, the reaction product may form due to a precipitation reaction of the first and second species from one or more carrier fluids ([0081]) which reads on the mixture of carrier fluids; and the carrier fluid can comprises salt ([0115]) (instant claims 1-2 (in part). 
Further, Varnashi teaches the first/second electrolytes may have zeta potentials of opposite sign and the zeta potential of the first species may be either positive or negative, and may have any absolute value. In some embodiments, the absolute value of the zeta potential of the first species is greater than or equal to 0 mV, greater than or equal to 5 mV, 10mV, 15mV, 20mV …  ([0116]) which overlaps the instant ranges of greater than or equal to 5mV or 20mV (instant claims 5-6); the concentration of first electrolytes is less than or equal to 20M ([0119]) which overlaps the instant range of 1-30mM or 5-20mM (instant claims 7-8) and the concentration of second electrolytes is greater than or equal to 0.001mM and less than or equal to 20M which overlaps the instant range of 1-30mM  (instant claim 9); where the surface includes plant surface instant claim 12); the composition may comprise a suitable carrier fluid such as water ([0115])(instant claims 14-15) and a pesticide ([0074]) which also reads on agricultural chemical (instant claims 10, 11 and 16); in certain embodiment, the entirely of the surface is exposed to both the first composition and the second composition, in some embodiments, a first portion of the surface is exposed to the first composition and a second portion of the surface is exposed to the second composition in other embodiment, the first portion and the second portion may at least partially overlap ([0072]) (instant claim 19); and the system is provided in the form of article and kit ([0228]). Further, the systems and methods may allow for the deposition of reaction products (e.g., polyelectrolyte precipitates) that increase the ability of the surface to retain a fluid (e.g., water), and for example, in some cases, two or more compositions (e.g., two or more types of polyelectrolytes) may be deposited on a hydrophobic surface (e.g., a superhydrophobic surface) such that a reaction product of the two or more compositions form on the surface, and in some cases, the reaction product modifies the hydrophobicity of the surface such that, upon deposition of the two or more compositions and/or formation of the reaction product, the surface becomes hydrophilic, and in some embodiments, a fluid (e.g., a carrier fluid) may be retained on the surface after deposition and/or formation of the reaction product that otherwise would not have been retained on the surface prior to deposition and/or formation of the reaction product ([0064]); and Such systems and methods may be useful in various applications including, for example, pesticide retention (e.g., on plant leaves), frost protection for plants, treatment and/or prevention of forest fires, and anti-icing sprays ([0065]).

Schlenoff teaches polyelectrolyte complex where different salt concentrations are used, and e.g., 0.2-0.8M and 1.0 M NaCl (e.g., [0020], [0022], Figures, etc.) which overlaps the instant range of 0.05 to 0.2M or 0.01 to 0.5M and NaCl has a Mw of 58.44g/mol which overlaps the instant range of less than or equal to 200g/mol or 1kg/mol (instant claims 1, 3, 4 and 20). Increasing salt concentration renders the polyelectrolyte complex flowable without resorting to a change in temperature or other conditions and that is, the dynamic mechanical properties of an article comprising the polyelectrolyte complex may be initially controlled by controlling the salt concentration … ([0036]); and a variety of salts comprising monovalent or polyvalent cations and/or monovalent or polyvalent anions can be used, preferably NaCl ([0117]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Varnashi is that Varnashi does not expressly teach the carrier fluid contains certain amount and Mw of salt of instant claims 1, 3, 4 and 20. The deficiencies are cured by Schlenoff. 
2. The difference between the instant application and Varnashi in view of Schlenoff is that Varnashi in view of Schlenoff does not expressly teach the viscosity of 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define salt of Varnashi with its concentration and Mw as taught by Schlenoff. 
One of the skilled in the art would have been motivated to do so because, as taught by Schlenoff, certain amount of salt concentration renders the polyelectrolyte complex flowable without resorting to a change in temperature or other conditions, and that is, the dynamic mechanical properties of an article comprising the polyelectrolyte complex can be obtained by controlling the salt concentration. 
Further, as noted above, the molecular weight and concentration of salts overlap or are within the instant ranges. Thus, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

2. Regarding turbidity and viscosity properties as instantly claimed, it would have been implicit because the applied art teaches the same ingredients including polyelectrolytes in a mixture of carrier containing salt with their overlapping amounts  In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id. 
Regarding roughness of instant claim 13, Varanasi teaches the surface has some heterogeneities and roughness at the micro or nanoscale ([0135]) and but does not expressly teach a specific range of 20nm to 10microns. However, the prior art nano or microscale range would be optimized or adjusted to achieve the instant range, in the absence of criticality evidence.   
Regarding the ranges of instant claims 5-9, those ranges overlaps the instant range as noted above, and thus obvious in the absence of criticality evidence. See MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613